C. D. Mayagüez. Portar armas.
Pon cuaNto los motivos alegados por el acusado apelante en apoyo de su recurso de apelación en este caso no sur-gen de los términos en que está redactada la acusación sino que habrán de resultar de la prueba que se presentó en el juicio.
Por cuanto la transcripción taquigráfica que se nos ha presentado de la evidencia presentada en el juicio no está aprobada por la corte sentenciadora, como requiere la ley, por lo que estamos impedidos de tomarla en consideración para resolver los motivos en que se funda esta apelación.
Por tanto, no podemos declarar que se han cometido los errores alegados por el apelante. Confirmada.